Name: 95/33/EC: Commission Decision of 13 February 1995 approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  economic policy;  agricultural activity;  Europe;  agricultural policy
 Date Published: 1995-02-25

 Avis juridique important|31995D003395/33/EC: Commission Decision of 13 February 1995 approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) Official Journal L 043 , 25/02/1995 P. 0056 - 0060COMMISSION DECISION of 13 February 1995 approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish text is authentic) (95/33/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, and in particular Articles 138, 139 and 140 thereof,Whereas on 26 October 1994 Finland notified the Commission pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of its Article 138, 139 and 140 aids for a number of products and activities for the period 1995 to 1999 inclusive;Whereas this notification was subject to modifications by letter dated 16 December 1994;Whereas the measures in the programme comply with Articles 139 and 140;Whereas the aids also comply with Article 138 as far as their level is concerned, as well as, in certain cases, as far as their form is concerned; whereas in other cases the provisions of this article requiring the aid to be granted in an appropriate form is on the contrary not fulfilled;Whereas it is appropriate for the aids granted to follow the principles of the reformed common agricultural policy; whereas aid granted in relation to quantities produced is of a nature, when applied for longer than one year, to stimulate production more than ones based on area or headage and therefore under current Community market conditions is not appropriate except in the case of cows' milk where Community quota arrangements keep production under control, and for potatoes for starch production where in accordance with the provisions of Article 138 (5), special measures are laid down which include quantitative limits for aid under this article; whereas the term appropriate form must be understood also as including respect of various quantitative constraints laid down under various common market organizations;Whereas, with the exception of cow's milk and potatoes for starch production, the part of the programme providing for aid granted in relation to quantities can therefore only be accepted on condition that after a first year to allow the smooth introduction of the transitional aid regime, the aids are, by way of appropriate conversion rates, transformed into area or headage payments unrelated to quantities;Whereas it is necessary for the Commission to be informed of the effective development of market prices in Finland for Finnish horticultural products included in this Decision in order to verify respect of the provisions of Article 138; whereas it is also necessary for the Commission to be informed on an annual basis of the application of this Decision for all products subject to aid;Whereas for live plants and floriculture the Finnish programme complies with the first indent of Annex XIII paragraph 3; whereas as regards the second indent of that paragraph the Commission must still take the necessary action to ensure its respect;Whereas for certain products aids which may be granted will be determined at a later stage,HAS ADOPTED THIS DECISION:Article 1 The Commission authorizes Finland to grant within the limits and conditions set out in this decision:(a) the aids contained in the Annex I during the transitional period;(b) the aids contained in Annex II:- in the form they are provided for 1995,- in the form of area or headage/livestock unit for the following years of the transitional period.Article 2 1. Aid shall be granted within the following limits for:- starch potatoes: national total of 179 166 tonnes per annum,- cows' milk: 2 352 000 tonnes, plus, for each year, any supplementary quantity allocated to SLOM producers in accordance with Community legislation,- arable crops: the average number of hectares down to arable crops or fallowed in conformity with a publicly funded scheme during the period 1989 to 1991 within the meaning of Council Regulation (EEC) No 1765/92 (1),- suckler cows: the individual limit allocated to the producers in application of Article 4 d, paragraph 1 a of Council Regulation (EEC) No 805/68 (2),- male bovine animals: 250 000 head per year; within a limit of 90 head per holding,- suckler cows and male bovine animals: the total number of animals receiving aid cannot exceed a density factor equal to 2,5 LU/hectare of forage crop in 1995 and 2 LU/ha of forage crops in following years,- ewes and goats: the individual limit allocated to producers in application of Article 5 e of Council Regulation (EEC) No 3013/89 (3),- sugar beet: the quantity of sugar beet equivalent to 146 776 tonnes of white sugar,- live plants and floriculture: national total of 155 hectares per annum plus individual limits to be determined as provided for in Annex XIII of the Act.2. The Finnish authorities shall ensure respect of the provisions of Article 3 (2) of Council Regulation (EC) No 3095/94 (4).Article 3 1. For aids referred to in Article 1, point b), Finland shall notify the Commission before 1 November 1995 the conversion rates envisaged to set the amounts on an area or headage/livestock unit basis from 1996 to 1999. These conversion rates shall be the subject of a Commission decision taken no later than 1 January 1996.2. In order to verify respect of the provisions of Article 138 concerning the initial levels of aid related to horticultural products contained in the Annex, Finland shall provide data to the Commission on a quarterly basis which shows for the aids concerned the level of producer prices in 1995 on the domestic market. In the event that these prices are significantly higher than those used to determine the initial level of aid, the Commission may revise this Decision. Any such revision shall be reflected in the aid rates only for the remainder of the transitional period but ensure that over the entire transitional period there is no overcompensation.3. This Decision is without prejudice to decisions which may be taken for products not listed in the Annex and to the provisions of Article 138 (5) of the Act of Accession.Article 4 The Finnish authorities shall communicate to the Commission annual reports on the application of this Decision which include, in particular, data concerning the development of production of and trade in the products subject to aid. These reports for each year shall be communicated no later than 30 April of the following year.Article 5 This Decision is addressed to the Republic of Finland.Done at Brussels, 13 February 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 148, 28. 6. 1968, p. 24.(3) OJ No L 289, 7. 10. 1989, p. 1.(4) OJ No L 328, 20. 12. 1994, p. 5.ANNEX I >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>(1) The number of animals may alternatively be measured as an annual average.(2) LU = livestock unitMares for breeding = 1 LU Ewes, goats = 0,15 LUWork horse = 0,85 LU Dairy cow, suckler cow, bovines > 2 years = 1 LUTrotter, riding horse, pony = 0,60 LU Bovines 6 months to 2 years = 0,6 LUANNEX II >TABLE>